Citation Nr: 0114727	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-15 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
arthritis and disc disease of the cervical spine, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
arthritis and disc disease of the thoraco-lumbosacral spine, 
currently evaluated as 40 percent disabling.

3.  Entitlement to a compensable evaluation for otitis media 
of the right ear.

4.  Entitlement to a compensable evaluation for peripheral 
vascular disease of the right lower extremity.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to June 
1982.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a February 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO). 


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis of the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (2000).

In March 2000, the veteran filed a timely notice of 
disagreement regarding only one of several issues adjudicated 
by the RO in February 2000.  In May 2000, the RO issued a 
statement of the case regarding the claim of entitlement to 
an increased evaluation for degenerative arthritis and disc 
disease of the cervical spine, the sole issue raised by the 
veteran within his March 2000 notice of disagreement.  The 
veteran filed a timely substantive appeal regarding this one 
issue in July 2000.  Consequently, this issue is before the 
Board at this time.  

At hearing held before the undersigned in November 2000, the 
veteran provided testimony regarding the sole issue before 
the Board at this time.  He also filed a timely notice of 
disagreement regarding three additional issues addressed by 
the RO in February 2000: (1) entitlement to an increased 
evaluation for degenerative arthritis and disc disease of the 
"thoraco-lumbosacral" spine, currently evaluated as 40 
percent disabling; (2) entitlement to a compensable 
evaluation for otitis media of the right ear; and (3) 
entitlement to a compensable evaluation for peripheral 
vascular disease of the right lower extremity.  As no 
statement of the case appears to have been issued regarding 
these issues, these claims remain pending in appellate status 
(see 38 C.F.R. § 3.160(c) (2000)) and requires further action 
by the RO.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 19.26 
(2000); see also Manlincon v. West, 12 Vet. App. 238 (1999).  
The veteran did not dispute other issues addressed by the RO 
in February 2000.  As a result, they are not before the VA at 
this time.

With regard to the claim of entitlement to an increased 
evaluation for degenerative arthritis and disc disease of the 
cervical spine, at the hearing held before the Board the 
veteran indicated that he was receiving benefits from the 
Social Security Administration (SSA).  He indicated that he 
receives SSA benefits, in part, as the result of his neck 
disability. 

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, while a SSA decision with regard to 
unemployability is not controlling for purposes of VA 
adjudications, the decision is "pertinent" to a 
determination of the veteran's ability to engage in 
substantially gainful employment.  See Martin v. Brown, 
4 Vet. App. 136, 140 (1993).  If the veteran has received 
benefits from the SSA and those benefits are based upon 
disability, the medical record upon which the award was based 
would be pertinent to the veteran's current claim.  
Consequently, without the SSA records, the Board can not 
proceed to adjudicate the veteran's current claim.  The Board 
must also note that it appears that additional medical 
records regarding treatment of this disability are available. 

Regarding the veteran's case as a whole, the Board must note 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran which have not been previously 
secured, including any VA treatment and 
any outpatient medical records from the 
veteran's private health care provider or 
providers.  The veteran is requested to 
assist the RO in obtaining these records.

3.  The RO should obtain from the Social 
Security Administration a copy of any 
disability determination it has made for 
the veteran and a copy of the record upon 
which any such determination was based, 
including all pertinent medical records.  
The RO should invite the attention of the 
Social Security Administration to 
38 U.S.C.A. § 5106 (West 1991).  If SSA 
records are obtained, they should be 
associated with the veteran's claims 
folder.  If not, the steps taken to 
obtain these records and the response of 
the SSA should be made part of the record 
in the claims folder.  

4.  The RO should arrange for a VA 
examination to determine the nature, 
extent and severity of the veteran's 
disabilities.  The claims folder or the 
pertinent medical records contained 
therein must be reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be performed.  The 
examiner should record pertinent medical 
complaints, symptoms, clinical findings 
and comment on the functional limitation, 
if any, caused by his disabilities.  The 
examiner should provide explicit 
responses to the following questions:

(a)  What are the manifestations of the 
service-connected degenerative arthritis 
and disc disease of the cervical spine, 
the degenerative arthritis and disc 
disease of the thoraco-lumbosacral spine, 
the otitis media of the right ear, and 
the peripheral vascular disease of the 
right lower extremity?  If possible, the 
examiner is asked to distinguish between 
the service-connected degenerative 
arthritis and disc disease of the 
cervical spine and the degenerative 
arthritis and disc disease of the 
thoraco-lumbosacral spine.

(b)  The veteran has complaints of pain that 
he attributes to his service-connected 
disabilities.  The examiner is requested to 
specifically comment on the presence or 
absence of any objective manifestation that 
would demonstrate functional impairment due 
to pain attributable to these disabilities.

(c)  Does the veteran have incoordination or 
an impaired ability to execute skilled 
movements smoothly because of his service-
connected disabilities?  If so, the examiner 
should comment of the severity of his 
incoordination and the effects his 
incoordination has on his ability to 
function.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

7.  The RO should issue a statement of 
the case to the veteran and his 
representative, addressing the issues of 
entitlement to an increased evaluation 
for degenerative arthritis and disc 
disease of the thoraco-lumbosacral spine, 
entitlement to a compensable evaluation 
for otitis media of the right ear, and 
entitlement to a compensable evaluation 
for peripheral vascular disease of the 
right lower extremity.  The RO should 
include citation to all relevant law and 
regulation pertinent to these claims.  
The veteran and his representative must 
be advised of the time limit in which he 
may file a substantive appeal.  38 C.F.R. 
§ 20.302(b) (2000).  Then, only if the 
appeal is timely perfected, the issue or 
issues should be returned to the Board 
for further appellate consideration, if 
otherwise in order.  

Thereafter, the RO should readjudicate the claim of 
entitlement to an increased evaluation for degenerative 
arthritis and disc disease of the cervical spine.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issues currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



